     Case 2:20-cv-09552-RGK-JC Document 10 Filed 11/13/20 Page 1 of 1 Page ID #:131



 1
 2
                                                                    JS-6
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11     JIMMIE STEPHEN,                      ) Case No. 2:20-cv-09552-RGK-JC
                                            )
12                          Petitioner,     ) xxxxxxxxxxxxx
                                              (PROPOSED)
                                            )
13                   v.                     )
                                            ) JUDGMENT
14     G. MATTESON, et al.,                 )
                                            )
15                                          )
                           Respondents_     )
16
17         Pursuant to this Court’s Order Dismissing Petition for Writ of Habeas
18 Corpus in Part [etc.], IT IS ADJUDGED that the Petition for Writ of Habeas
19 Corpus filed in this action is dismissed without prejudice to the extent it challenges
20 the judgment in Los Angeles County Superior Court Case No. A714077.
21         IT IS SO ADJUDGED.
           November 13, 2020
22 DATED: _________________
23
24                                   _______________________________________
                                       _____
                                           ________________
25                                   HONORABLE R.
                                                R GARY KLAUSNER
                                     UNITED STATES DISTRICT JUDGE
26
27
28
